UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7452



BILLY JOE CARTRETTE,

                                             Petitioner - Appellant,

          versus

STATE OF SOUTH CAROLINA; RICKY HARRISON, War-
den; T. TRAVIS MEDLOCK, Attorney General,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Joseph F. Anderson, Jr., District
Judge. (CA-94-3202-2-17-AJ)


Submitted:   April 15, 1996                 Decided:   April 23, 1996


Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.

Dismissed by unpublished per curiam opinion.


Billy Joe Cartrette, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his 28 U.S.C. § 2254 (1988) petition. We have reviewed

the record and the district court's opinion accepting the recom-

mendation of the magistrate judge and find no reversible error.

Accordingly, we deny a certificate of probable cause to appeal
and dismiss the appeal on the reasoning of the district court.

Cartrette v. South Carolina, No. CA-94-3202-2-17-AJ (D.S.C. Aug.
11, 1995). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                        DISMISSED




                                2